UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50592 K-FED BANCORP (Exact name of registrant as specified in its charter) Federal 20-0411486 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA (Address of principal executive offices) (Zip Code) (800) 524-2274 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value – 13,290,200 shares outstanding as of November 15, 2010. Form 10-Q K-FED BANCORP Table of Contents Page Part I. FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2010 and June 30, 2010 1 Consolidated Statements of Income and Comprehensive Income for the Three Months Ended September 30, 2010 and 2009 2 Consolidated Statements of Stockholders’ Equity for the Three Months Ended September 30, 2010 3 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures about Market Risk 28 Item 4: Controls and Procedures 29 Part II. OTHER INFORMATION Item 1: Legal Proceedings 29 Item 1A: Risk Factors 30 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3: Defaults upon Senior Securities 30 Item 4: Reserved and Removed 30 Item 5: Other Information 30 Item 6: Exhibits 31 SIGNATURES 32 Table of Contents Part I — FINANCIAL INFORMATION Item 1. Financial Statements K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except per share data) September 30, June 30, ASSETS Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Interest earning time deposits in other financial institutions Securities available-for-sale, at fair value Securities held-to-maturity, fair value of $3,542 and $3,866 at September 30, 2010 and June 30, 2010, respectively Federal Home Loan Bank (FHLB) stock, at cost Loans receivable, net of allowance for loan losses of $12,692 and $13,309 at September 30, 2010 and June 30, 2010, respectively Accrued interest receivable Premises and equipment, net Core deposit intangible 70 85 Goodwill Bank-owned life insurance Real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Noninterest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank advances, short-term Federal Home Loan Bank advances, long-term Accrued expenses and other liabilities Total liabilities Commitments and contingent liabilities Stockholders’ equity Nonredeemable serial preferred stock, $.01 par value; 2,000,000 shares authorized; issued and outstanding — none — — Common stock, $0.01 par value; 18,000,000 authorized; September 30, 2010 — 14,728,440 shares issued June 30, 2010 — 14,728,440 shares issued Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax 42 32 Unearned employee stock ownership plan (ESOP) shares (1,592 ) (1,706 ) Treasury stock, at cost (September 30, 2010 — 1,438,240 shares; June 30, 2010 — 1,438,240 shares) (18,277 ) (18,277 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 1 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Income and Comprehensive Income (Unaudited) (Dollars in thousands, except per share data) Three Months Ended September 30, Interest income Interest and fees on loans $ $ Interest on securities, taxable 65 Federal Home Loan Bank dividends 14 27 Other interest 80 Total interest income Interest expense Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges and fees ATM fees and charges Referral commissions 75 81 Loss on equity investment (60 ) (75 ) Bank-owned life insurance Other noninterest income 5 5 Total noninterest income Noninterest expense Salaries and benefits Occupancy and equipment ATM expense Advertising and promotional 79 Professional services Federal deposit insurance premiums Postage 66 64 Telephone Other operating expense Total noninterest expense Income before income tax expense Income tax expense Net income $ $ Comprehensive income $ $ Earnings per common share: Basic $ $ Diluted $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 2 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Stockholders’ Equity (Unaudited) Common Stock Treasury Stock Comprehensive Income Shares Amount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income, net Unearned ESOP Shares Shares Amount Total Balance June 30, 2010 $ 32 $ ) ) $ ) $ Comprehensive income Net income for the three months ended September 30, 2010 $ — Other comprehensive income – unrealized loss on securities, net of tax 10 — 10 — — — 10 Total comprehensive income $ Dividends declared ($0.11 per share) * — — — ) — ) Stock options earned — — 21 — 21 Allocation of stock awards — — 27 — 27 Allocation of ESOP common stock — — ) — 95 Balance September 30, 2010 $ 42 $ ) ) $ ) $ * K-Fed Mutual Holding Company waived its receipt of dividends on the 8,861,750 shares it owns. The accompanying notes are an integral part of these unaudited consolidated financial statements 3 Table of Contents K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Three Months Ended September 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: (Accretion) Amortization of net premiums on securities (1 ) 1 Accretion of net discounts on loan purchases (9 ) (1 ) Amortization of net loan origination costs 27 16 Provision for loan losses Gain on sale of REO (2 ) (8 ) REO direct write-down — Depreciation and amortization Amortization of core deposit intangible 15 19 Loss on equity investment 60 75 Increase in cash surrender value of bank-owned life insurance (124 ) (122 ) Accretion of debt exchange costs — (4 ) Allocation of ESOP common stock 95 Allocation of stock awards 27 Stock options earned 21 85 Net change in accrued interest receivable 1 Net change in other assets (1,042 ) 39 Net change in accrued expenses and other liabilities (87 ) Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from maturities and principal repayments of available-for-sale securities Proceeds from maturities and principal repayments of held-to-maturity securities Net change in interest earning time deposits with other financial institutions (2,614 ) Net change in loans (13,411 ) Proceeds from sale of real estate owned Redemption of FHLB stock — Purchases of premises and equipment (189 ) (60 ) Net cash provided by (used in) investing activities (14,347 ) FINANCING ACTIVITIES Repayment of FHLB advances — (60,000 ) Dividends paid on common stock (468 ) (463 ) Purchase of treasury stock — (6 ) Net change in deposits Net cash provided by (used in) financing activities (28,546 ) Net increase (decrease) in cash and cash equivalents (40,198 ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 4 Table of Contents K-FED BANCORP AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) Note 1 – Nature of Business and Significant Accounting Policies Nature of Business: K-Fed Bancorp (or the “Company”) is a majority-owned subsidiary of K-Fed Mutual Holding Company (the “Parent” or “MHC”). The Company and its Parent are holding companies. The Company’s sole subsidiary, Kaiser Federal Bank (or the “Bank”), is a federally chartered stock savings association, which provides retail and commercial banking services to individuals and business customers from its nine branch locations throughout California. While the Bank originates many types of residential and commercial real estate loans, the majority of its one-to-four family real estate loans have been purchased from other financial institutions. The Company’s business activities generally are limited to passive investment activities and oversight of its investment in the Bank. Unless the context otherwise requires, all references to the Company include the Bank and the Company on a consolidated basis. Basis of Presentation: The financial statements of K-Fed Bancorp have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and predominant practices followed by the financial services industry, and are unaudited. In the opinion of the Company’s management, all adjustments consisting of normal recurring accruals necessary for (i) a fair presentation of the financial condition and results of operations for the interim periods included herein and (ii) to make such statements not misleading have been made. The results of operations for the three months ended September 30, 2010 are not necessarily indicative of the results of operations that may be expected for any other interim period or for the fiscal year ending June 30, 2011. Certain information and note disclosures normally included in the Company’s annual financial statements have been condensed or omitted. Therefore, these consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes included in the 2010 Annual Report on Form 10-K filed with the Securities and Exchange Commission. Principles of Consolidation: The consolidated financial statements presented in this quarterly report include the accounts of K-Fed Bancorp and its wholly-owned subsidiary, Kaiser Federal Bank. All material intercompany balances and transactions have been eliminated in consolidation. K-Fed Mutual Holding Company is owned by the depositors of the Bank. These financial statements do not include the transactions and balances of K-Fed Mutual Holding Company. Use of Estimates: The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting period. Changes in these estimates and assumptions are considered reasonably possible and may have a material impact on the consolidated financial statements and thus actual results could differ from the amounts reported and disclosed herein. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, real estate owned and the valuation of financial instruments. Reclassifications:Some items in prior year financial statements were reclassified to conform to the current presentation. 5 Table of Contents Adoption of New Accounting Standards: In June 2009, the Financial Accounting Standards Board (“FASB”) issued new authoritative guidance under ASC Topic 860, “Transfers and Servicing,” to enhance reporting about transfers of financial assets, including securitizations, and where companies have continuing exposure to the risks related to transferred financial assets. ASC Topic 860 eliminates the concept of a “qualifying special-purpose entity” and changes the requirements for derecognizing financial assets. ASC Topic 860 also requires additional disclosures about all continuing involvements with transferred financial assets including information about gains and losses resulting from transfers during the period. The new authoritative guidance under ASC Topic 860 is effective at the start of the fiscal year beginning after November 15, 2009. Early application is not permitted. The adoption of this guidance did not have a material impact upon the Company. In June 2009, the FASB issued new authoritative guidance under Statement of Financial Accounting Standard (“SFAS”) No. 167, “Amendments to FASB Interpretation No. 46R.” In December 2009, the FASB issued Accounting Standards Update (“ASU”) No. 2009-17 which provides updates to ASC Topic 810, “Consolidations”This guidance changes how a company determines when an entity that is insufficiently capitalized or is not controlled through voting or similar rights should be consolidated. The determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance. The guidance requires additional disclosures about the reporting entity’s involvement with variable-interest entities and any significant changes in risk exposure due to that involvement as well as its affect on the entity’s financial statements. The new guidance under ASC Topic 810 is effective at the start of the fiscal year beginning after November 15, 2009. Early application is not permitted. The adoption of this guidance did not have a material impact upon the Company. Newly Issued Accounting Standards: In July2010, the FASB amended existing guidance related to financing receivables and the allowance for credit losses, which requires further disaggregated disclosures that improve financial statement users’ understanding of 1) the nature of an entity’s credit risk associated with its financing receivables and 2) the entity’s assessment of that risk in estimating its allowance for credit losses as well as changes in the allowance and the reasons for those changes. The new and amended disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December15, 2010. The adoption of this standard is not expected to have a material effect on the Company’s results of operations or financial position, but it will require expansion of the Company’s future disclosures. 6 Table of Contents Note 2 – Earnings Per Share Basic earnings per common share is net income divided by the weighted average number of common shares outstanding during the period. Employee Stock Ownership Plan (“ESOP”) shares are considered outstanding for this calculation unless unearned. All outstanding unvested share-based payment awards that contain rights to nonforfeitable dividends are considered participating securities for this calculation and had an immaterial impact on the calculation for the three months ended September 30, 2010 and 2009.Diluted earnings per common share includes the dilutive effect of additional potential common shares issuable under stock options. Three months ended September 30, Basic (Dollars in thousands, except per share data) Net income $ $ Weighted average common shares outstanding Basic earnings per share $ $ Diluted Net income $ $ Weighted average common shares outstanding Dilutive effect of stock options 85 — Average shares and dilutive potential common shares Diluted earnings per share $ $ For the three months ended September 30, 2010 and 2009 outstanding stock options to purchase 452,900 and 484,400 shares were anti-dilutive and not considered in computing diluted earnings per common share. 7 Table of Contents Note 3 – Fair Value Measurements FASB ASC 820-10 establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a reporting entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The fair values of securities available-for-sale are determined by obtaining quoted prices on nationally recognized securities exchanges (Level 1 inputs) or matrix pricing, which is a mathematical technique widely used in the industry to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted securities (Level 2 inputs). There were no financial or nonfinancial instruments transferred in or out of Level 1, 2, or 3 input categories during the three months ended September 30, 2010 and 2009. The fair value of impaired loans with specific allocations of the allowance for loan losses is generally based on recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are typically significant and result in a Level 3 classification of the inputs for determining fair value. Nonrecurring adjustments to certain real estate properties classified as real estate owned are measured at the lower of carrying amount or fair value, less costs to sell. Fair values are generally based on third party appraisals of the property, resulting in a Level 3 classification. In cases where the carrying amount exceeds the fair value, less costs to sell, an impairment loss is recognized. As of September 30, 2010 and June 30, 2010, there were no liabilities measured at fair value. Assets measured at fair value on a recurring basis are summarized in the following table: Fair Value Measurements Using Assets at September 30, 2010: Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (Dollars in thousands) Available-for-sale securities Mortgage-backed securities (residential) $ $
